  Case 5:18-cr-00317-JGB Document 3 Filed 11/28/18 Page 1 of 19 Page ID #:4
                                                        11/28/2018
                                                               IV
                                                                                    5:18-cr-00317-JGB
               Fw: Activity in Case 3:13-cr-03650-W USA v. Salazar Notice to Receiving
               District of Criminal Case Transfer
               CrimIntakeCourtDocs -LA       to: CrimIntakeCourtDocs-RS                      11/28/2018 04:01 PM
               Sent by: Andres Pedro

From:         CrimIntakeCourtDocs-LA/CACD/09/USCOURTS
                                                                                TRANSFER-IN DOCUMENTS
To:           CrimIntakeCourtDocs-RS/CACD/09/USCOURTS@USCOURTS
Sent by:      Andres Pedro/CACD/09/USCOURTS


5: 18-cr-317 JG B
----- Forwarded by Andres Pedro/CACD/09/USCOURTS on 11/28/2018 04:00 PM -----

From:           efile_information@casd.uscourts.gov
To:             efile_information@casd.uscourts.gov
Date:           11/23/2018 09:47 AM
Subject:        Activity in Case 3:13-cr-03650-W USA v. Salazar Notice to Receiving District of Criminal Case
                Transfer



This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States
policy permits attorneys of record and parties in a case (including pro se litigants) to
receive one free electronic copy of all documents filed electronically, if receipt is required
by law or directed by the filer. PACER access fees apply to all other users. To avoid later
charges, download a copy of each document during this first viewing. However, if the
referenced document is a transcript, the free copy and 30 page limit do not apply.

                                            U.S. District Court

                                    Southern District of California

Notice of Electronic Filing

The following transaction was entered on 11/23/2018 at 9:46 AM PST and filed on 11/23/2018
Case Name:          USA v. Salazar
Case Number:        3:13-cr-03650-W
Filer:
Document            35(No document
Number:             attached)

Docket Text:
NOTICE to Receiving District (Central District of California) of Criminal Case
Transfer, as to Edward Salazar. The following documents are available on the
public docket: [25] Judgment, [11] Information - Felony, [34] Transfer
Out/Probationer. To request additional transfer information and/or to submit
acknowledgment re receipt of transfer, please email
  Case 5:18-cr-00317-JGB Document 3 Filed 11/28/18 Page 2 of 19 Page ID #:5



InterdistrictTransfer_CASD@casd.uscourts.gov. (no document attached) (jpp)


3:13-cr-03650-W-1 Notice has been electronically mailed to:

Michael E Lasater Michael.Lasater@usdoj.gov, CaseView.ECF@usdoj.gov,
efile.dkt.gc1@usdoj.gov, janice.griffin@usdoj.gov

Cynthia Lynne Millsaps Cynthia.Millsaps@usdoj.gov, dawn.keenan@usdoj.gov,
efile.dkt.nes@usdoj.gov, james.dunnell@usdoj.gov, joan.walker@usdoj.gov

Karen C. Lehmann    karen_lehmann@fd.org, sandra_riley@fd.org

Ryan A. Sausedo Ryan.Sausedo@usdoj.gov, CaseView.ECF@usdoj.gov,
Efile.dkt.gc1@usdoj.gov, luis.fuentes@usdoj.gov, nadia.mira@usdoj.gov

3:13-cr-03650-W-1 Notice has been delivered by other means to:
CM/ECF - casd                                                           Page 1 of 6
    Case 5:18-cr-00317-JGB Document 3 Filed 11/28/18 Page 3 of 19 Page ID #:6


                                                        CLOSED,PROBATION TRANSFER

                             U.S. District Court
                  Southern District of California (San Diego)
        CRIMINAL DOCKET FOR CASE #: 3:13-cr-03650-W All Defendants


Case title: USA v. Salazar                           Date Filed: 10/03/2013
Magistrate judge case number: 2:13-mj-08722-PCL      Date Terminated: 02/03/2014

Assigned to: Judge Thomas J. Whelan

Defendant (1)
Edward Salazar                            represented by Edward Salazar
TERMINATED: 02/03/2014                                   40583-298
                                                         FEDERAL CORRECTIONAL
                                                         INSTITUTION
                                                         Inmate Mail/Parcels
                                                         1900 SIMLER AVE
                                                         BIG SPRING, TX 79720
                                                         PRO SE

                                                     Federal Defenders
                                                     Federal Defenders of San Diego
                                                     225 Broadway
                                                     Suite 900
                                                     San Diego, CA 92101-5008
                                                     (619)234-8467
                                                     Fax: (619)687-2666
                                                     Email: cassd_ecf@fd.org
                                                     TERMINATED: 09/09/2013
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED
                                                     Designation: Public Defender or
                                                     Community Defender Appointment

                                                     Karen C. Lehmann
                                                     Federal Defenders of San Diego
                                                     225 Broadway
                                                     Suite 900
                                                     San Diego, CA 92101
                                                     (619)234-8467
                                                     Email: karen_lehmann@fd.org
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED
                                                     Designation: Public Defender or
                                                     Community Defender Appointment
CM/ECF - casd                                                           Page 2 of 6
    Case 5:18-cr-00317-JGB Document 3 Filed 11/28/18 Page 4 of 19 Page ID #:7


Pending Counts                                      Disposition
21:952 and 960 - Importation of                     Custody of BOP for a term of 60
Methamphetamine (Felony)                            months. Supervised release for 3 years.
(1)                                                 $100 Assessment. Fine Waived.

Highest Offense Level (Opening)
Felony

Terminated Counts                                   Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                          Disposition
21:952 and 960 - Importation of a
Controlled Substance
(Methamphetamine)(Felony)


Plaintiff
USA                                  represented by U S Attorney CR
                                                    U S Attorneys Office Southern District
                                                    of California
                                                    Criminal Division
                                                    880 Front Street
                                                    Room 6293
                                                    San Diego, CA 92101
                                                    (619)557-5610
                                                    Fax: (619)557-5917
                                                    Email: Efile.dkt.gc2@usdoj.gov
                                                    TERMINATED: 11/18/2013
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED
                                                    Designation: Assistant United States
                                                    Attorney

                                                    Cynthia Lynne Millsaps
                                                    U S Attorneys Office Southern District
                                                    of California
                                                    Criminal Division
                                                    880 Front Street
                                                    Room 6293
                                                    San Diego, CA 92101
                                                    (619)546-7940
                                                    Fax: (619)546-0631
CM/ECF - casd                                                           Page 3 of 6
    Case 5:18-cr-00317-JGB Document 3 Filed 11/28/18 Page 5 of 19 Page ID #:8


                                                          Email: Cynthia.Millsaps@usdoj.gov
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED
                                                          Designation: Assistant United States
                                                          Attorney

                                                          Michael E Lasater
                                                          U S Attorneys Office Southern District
                                                          of California
                                                          Criminal Division
                                                          880 Front Street
                                                          Room 6293
                                                          San Diego, CA 92101
                                                          (619)546-7462
                                                          Fax: (619)546-0465
                                                          Email: Michael.Lasater@usdoj.gov
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED
                                                          Designation: Assistant United States
                                                          Attorney

                                                          Ryan A. Sausedo
                                                          DOJ - U.S. Attorney's Office
                                                          880 Front Street
                                                          Room 6293
                                                          San Diego, CA 92101
                                                          (619) 546-9689
                                                          Fax: (619) 546-0510
                                                          Email: Ryan.Sausedo@usdoj.gov
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED
                                                          Designation: Assistant United States
                                                          Attorney


 Date Filed    #   Docket Text
 09/04/2013        Arrest of Edward Salazar 09/04/13 (no document attached) (tar) (cap). [2:13-
                   mj-08722-PCL] (Entered: 09/05/2013)
 09/05/2013    1 COMPLAINT as to Edward Salazar. (Copies provided to Counsel in Court).
                 Initial Appearance set for 9/5/2013 in El Centro before Magistrate Judge Peter
                 C. Lewis. Preliminary Hearing set for 9/19/2013 01:30 PM in El Centro before
                 Magistrate Judge Peter C. Lewis. Arraignment set for 10/3/2013 01:30 PM in
                 El Centro before Magistrate Judge Peter C. Lewis. (Attachments: # 1 info
                 sheet)(tar) (cap). [2:13-mj-08722-PCL] (Entered: 09/05/2013)
 09/05/2013    2 Minute Entry for proceedings held before Magistrate Judge Peter C. Lewis:
                 Initial Appearance as to Edward Salazar held on 9/5/2013. Appointed Attorney
                 Federal Defenders for Edward Salazar. Government oral motion for detention
                 due to risk of flight. No bail. Preliminary Hearing set for 09/19/13 at 1:30 pm.
CM/ECF - casd                                                           Page 4 of 6
    Case 5:18-cr-00317-JGB Document 3 Filed 11/28/18 Page 6 of 19 Page ID #:9


                  Arraignment set for 10/03/13 at 1:30 pm. Detention Hearing set for 9/10/2013
                  01:30 PM in El Centro before Magistrate Judge Peter C. Lewis. (CD# 9/5/2013
                  PCL:01-3:20-3:25). (Plaintiff Attorney Karla K. Davis, AUSA). (Defendant
                  Attorney Mayra Gonzalez, FD). (no document attached) (tar) [2:13-mj-08722-
                  PCL] (Entered: 09/06/2013)
 09/05/2013    3 ***English. No Interpreter needed as to Edward Salazar (no document
                 attached) (tar) [2:13-mj-08722-PCL] (Entered: 09/06/2013)
 09/05/2013    4 ORAL MOTION to Detain by USA as to Edward Salazar. (no document
                 attached) (tar) [2:13-mj-08722-PCL] (Entered: 09/06/2013)
 09/05/2013    5 CJA 23 Financial Affidavit by Edward Salazar (tar) [2:13-mj-08722-PCL]
                 (Entered: 09/06/2013)
 09/09/2013    6 NOTICE OF ATTORNEY APPEARANCE: Karen C. Lehmann appearing for
                 Edward Salazar (Lehmann, Karen)Attorney Karen C. Lehmann added to party
                 Edward Salazar(pty:dft) (cxl). [2:13-mj-08722-PCL] (Entered: 09/09/2013)
 09/09/2013    7 Notice of Assertion of Rights by Edward Salazar (Lehmann, Karen) (cxl).
                 [2:13-mj-08722-PCL] (Entered: 09/09/2013)
 09/10/2013    8 Minute Entryfor proceedings held before Magistrate Judge Peter C. Lewis:
                 Detention Hearing as to Edward Salazar held on 9/10/2013. Defendant
                 stipulates to detention w/out prejudice. USA oral motion for detention; 4
                 motion granted as to Edward Salazar. Order of detention to be submitted by
                 AUSA. (CD# 9/10/2013 PCL 1: 1:47 - 1:48). (Plaintiff Attorney Matthew
                 Brehm). (Defendant Attorney James Johnson). (no document attached) (erf)
                 [2:13-mj-08722-PCL] (Entered: 09/11/2013)
 09/12/2013    9 FINDINGS OF FACT AND ORDER OF DETENTION as to Edward Salazar.
                 Signed by Magistrate Judge Peter C. Lewis on 09/12/13. (tar) [2:13-mj-08722-
                 PCL] (Entered: 09/13/2013)
 09/19/2013   10 Minute Entry for proceedings held before Magistrate Judge Peter C. Lewis:
                 Preliminary Hearing Continued as to Edward Salazar. Defense oral motion to
                 continue hearing granted. Arraignment set for 10/3/2013 01:30 PM in El Centro
                 before Magistrate Judge Peter C. Lewis. (CD# 9/19/2013 PCL 1: 1:38 - 1:41).
                 (Plaintiff Attorney Karla Davis). (Defendant Attorney James Johnson). (no
                 document attached) (erf) [2:13-mj-08722-PCL] (Entered: 09/20/2013)
 10/03/2013   11 INFORMATION as to Edward Salazar (1) count(s) 1. (tar) (cap). (Entered:
                 10/04/2013)
 10/03/2013   12 WAIVER OF INDICTMENT by Edward Salazar (tar) (Entered: 10/04/2013)
 10/03/2013   13 Minute Entry for proceedings held before Magistrate Judge Peter C. Lewis:
                 Arraignment on the information as to Edward Salazar (1) Count 1 held on
                 10/3/2013. Not Guilty plea entered. Change of Plea Hearing set for 10/21/2013
                 09:00 AM in Courtroom 3C before Judge Thomas J. Whelan. (CD# 10/3/2013
                 PCL 1: 1:56 - 2:00). (Plaintiff Attorney Karla Davis). (Defendant Attorney
                 Mayra Gonzalez). (no document attached) (erf) (Entered: 10/04/2013)
 10/10/2013   14 NOTICE OF HEARING as to Defendant Edward Salazar. On Court's own
CM/ECF - casd                                                            Page 5 of 6
    Case 5:18-cr-00317-JGB Document 3 Filed 11/28/18 Page 7 of 19 Page ID #:10


                  motion, Change of Plea Hearing set for 10/21/2013 10:30 AM in Courtroom 3C
                  before Judge Thomas J. Whelan. (Change in time only)(no document attached)
                  (bjb) (Entered: 10/10/2013)
 10/21/2013   15 Minute Entry for proceedings held before Judge Thomas J. Whelan: Change of
                 Plea not held as to Edward Salazar. Defense oral motion to continue hearing
                 granted. Defense oral motion to preserve drugs, car, and videotape-Granted.
                 (Status Hearing set for 11/13/2013 09:00 AM in Courtroom 3C before Judge
                 Thomas J. Whelan.) Defense oral motion to remove shackles and evidentiary
                 hearing regarding removal of shackles-Denied. (Court Reporter Debra Henson).
                 (AUSA Paul Cook). (Defense Attorney FD Karen Lehman). (no document
                 attached) (bjb) (Entered: 10/22/2013)
 11/13/2013   16 Minute Entry for proceedings held before Judge Thomas J. Whelan: Change of
                 Plea Hearing as to Edward Salazar held on 11/13/2013. Plea entered by Edward
                 Salazar (1) Guilty Count 1. PSR Ordered. Sentence With PSR set for 2/3/2014
                 09:00 AM in Courtroom 3C before Judge Thomas J. Whelan. (Court Reporter
                 Frank Rangus). (AUSA Ale Serano). (Defense Attorney FD Karen Lehmann).
                 (no document attached) (bjb) (Entered: 11/13/2013)
 11/13/2013   17 PLEA AGREEMENT as to Edward Salazar (bjb) (Entered: 11/13/2013)
 11/18/2013   18 NOTICE OF ATTORNEY APPEARANCE Ryan A. Sausedo appearing for
                 USA. (Sausedo, Ryan)Attorney Ryan A. Sausedo added to party USA(pty:pla)
                 (srm). (Entered: 11/18/2013)
 12/23/2013   19 PRE-SENTENCE REPORT as to Edward Salazar. Report prepared by: Michael
                 Morrill. (Document applicable to USA, Edward Salazar.) (Ortiz, R.) (knb).
                 (Entered: 12/23/2013)
 01/27/2014   20 SENTENCING SUMMARY CHART by USA as to Edward Salazar (Sausedo,
                 Ryan). Modified on 1/28/2014 - Edited text (jah). (Entered: 01/27/2014)
 01/28/2014   21 OBJECTION TO PRESENTENCE INVESTIGATION REPORT by Edward
                 Salazar (Lehmann, Karen). (jah). (Entered: 01/28/2014)
 01/28/2014   22 SENTENCING MEMORANDUM by Edward Salazar (Attachments: # 1
                 Exhibit A-C)(Lehmann, Karen). (jah). (Entered: 01/28/2014)
 01/28/2014   23 SENTENCING SUMMARY CHART by Edward Salazar (Lehmann, Karen).
                 (jah). (Entered: 01/28/2014)
 02/03/2014   24 Minute Entry for proceedings held before Judge Thomas J. Whelan: Sentence
                 With PSR Hearing held on 2/3/2014 for Edward Salazar (1), Count(s) 1:
                 Custody of BOP for a term of 60 months. Supervised release for 3 years. $100
                 Assessment. Fine Waived.. (Court Reporter Frank Rangus). (AUSA Ryan
                 Sausedo). (Defense Attorney FD Karen Lehmann). (no document attached)
                 (bjb) (Entered: 02/03/2014)
 02/03/2014   25 JUDGMENT as to Edward Salazar (1), Count(s) 1: Custody of BOP for a term
                 of 60 months. Supervised release for 3 years. $100 Assessment. Fine Waived.
                 Signed by Judge Thomas J. Whelan. (bjb) (cap). (Entered: 02/03/2014)
 04/03/2014   26 Judgment Returned Executed as to Edward Salazar on 3/19/2014. (jah)
CM/ECF - casd                                                            Page 6 of 6
    Case 5:18-cr-00317-JGB Document 3 Filed 11/28/18 Page 8 of 19 Page ID #:11


                  (Entered: 04/03/2014)
 08/18/2015   27 MOTION to Reduce Sentence - USSC Amendment 782 by Edward Salazar.
                 (jpp) (Entered: 08/18/2015)
 03/04/2016   28 RESPONSE in Opposition by USA as to Edward Salazar re 27 MOTION to
                 Reduce Sentence - USSC Amendment 782 (Millsaps, Cynthia) (jao). (Entered:
                 03/04/2016)
 03/09/2016   29 ORDER Denying 27 Motion to Reduce Sentence - USSC Amendment 782 as to
                 Edward Salazar (1). Signed by Judge Thomas J. Whelan on 3/9/2016.(jao)
                 (Entered: 03/09/2016)
 03/30/2017   30 Mail Returned as Undeliverable. Mail addressed to Edward Salazar. Defendant
                 address updated, and mail re-sent to new address. (All non-registered users
                 served via U.S. Mail Service)(jao) (Entered: 03/31/2017)
 11/09/2018   31 USPO Request for Modifying the Conditions or Term of Supervision and Order
                 thereon in case as to Edward Salazar. Upon approval, jurisdiction to be
                 transferred to Central District California. Signed by Judge Thomas J. Whelan
                 on 11/01/2018. (Urbano, L.) (Entered: 11/09/2018)
 11/23/2018   32 Probation Jurisdiction Transferred to Central District of Caliornia as to Edward
                 Salazar. Signed by Judge Thomas J. Whelan on 11/1/2018.(jao) (Entered:
                 11/23/2018)
 11/23/2018   33 NOTICE to Receiving District (Central District of California) of Criminal
                 Case Transfer, as to Edward Salazar. The following documents are available on
                 the public docket: 25 Judgment, 29 Order on Motion to Reduce Sentence -
                 USSC Amendment 782, 11 Information - Felony, 32 Transfer Out/Probationer,
                 12 Waiver of Indictment, 9 Findings of Fact and Order of Detention, 1
                 Complaint. To request additional transfer information and/or to submit
                 acknowledgment re receipt of transfer, please email
                 InterdistrictTransfer_CASD@casd.uscourts.gov. (no document attached) (jao)
                 (Entered: 11/23/2018)
 11/23/2018   34 Probation Jurisdiction Transferred to Central District of California as to Edward
                 Salazar. Signed by Judge Thomas J. Whelan on 11/01/2018.(jpp) (Entered:
                 11/23/2018)
 11/23/2018   35 NOTICE to Receiving District (Central District of California) of Criminal
                 Case Transfer, as to Edward Salazar. The following documents are available on
                 the public docket: 25 Judgment, 11 Information - Felony, 34 Transfer
                 Out/Probationer. To request additional transfer information and/or to submit
                 acknowledgment re receipt of transfer, please email
                 InterdistrictTransfer_CASD@casd.uscourts.gov. (no document attached) (jpp)
                 (Entered: 11/23/2018)
   Case
Case    3:13-cr-03650-W Document
     5:18-cr-00317-JGB   Document3 1 Filed
                                      Filed11/28/18
                                            09/05/13 Page
                                                      PageID.1
                                                          9 of 19Page
                                                                  Page1 of
                                                                        ID 4#:12
CaseCase 3:13-cr-03650-WDocument
     5:18-cr-00317-JGB   Document3 1Filed
                                      Filed 09/05/13Page
                                          11/28/18   PageID.2
                                                         10 of 19Page 2 ofID4#:13
                                                                   Page
CaseCase 3:13-cr-03650-WDocument
     5:18-cr-00317-JGB   Document3 1Filed
                                      Filed 09/05/13Page
                                          11/28/18   PageID.3
                                                         11 of 19Page 3 ofID4#:14
                                                                   Page
CaseCase 3:13-cr-03650-WDocument
     5:18-cr-00317-JGB   Document3 1Filed
                                      Filed 09/05/13Page
                                          11/28/18   PageID.4
                                                         12 of 19Page 4 ofID4#:15
                                                                   Page
Case 5:18-cr-00317-JGB Document 3 Filed 11/28/18 Page 13 of 19 Page ID #:16
  Case 3:13-cr-03650-W Document 11 Filed 10/03/13 PageID.14 Page 1 of 1
Case 5:18-cr-00317-JGB Document 3 Filed 11/28/18 Page 14 of 19 Page ID #:17
  Case 3:13-cr-03650-W Document 12 Filed 10/03/13 PageID.15 Page 1 of 1
  Case
Case    3:13-cr-03650-W Document
     5:18-cr-00317-JGB  Document325Filed
                                     Filed 02/03/14Page
                                         11/28/18   PageID.92
                                                        15 of 19 Page
                                                                  Page1 ID
                                                                         of #:18
                                                                            4
  Case
Case    3:13-cr-03650-W Document
     5:18-cr-00317-JGB  Document325Filed
                                     Filed 02/03/14Page
                                         11/28/18   PageID.93
                                                        16 of 19 Page
                                                                  Page2 ID
                                                                         of #:19
                                                                            4
  Case
Case    3:13-cr-03650-W Document
     5:18-cr-00317-JGB  Document325Filed
                                     Filed 02/03/14Page
                                         11/28/18   PageID.94
                                                        17 of 19 Page
                                                                  Page3 ID
                                                                         of #:20
                                                                            4
  Case
Case    3:13-cr-03650-W Document
     5:18-cr-00317-JGB  Document325Filed
                                     Filed 02/03/14Page
                                         11/28/18   PageID.95
                                                        18 of 19 Page
                                                                  Page4 ID
                                                                         of #:21
                                                                            4
       Case
     Case   3:13-cr-03650-W Document 3
          5:18-cr-00317-JGB          29 Filed
                                         Filed11/28/18
                                               03/09/16 Page
                                                         PageID.106
                                                             19 of 19 Page
                                                                       Page1ID
                                                                             of#:22
                                                                                1


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 13-cr-3650 W
12                                     Plaintiff,
                                                        ORDER DENYING DEFENDANT'S
13   v.                                                 MOTION FOR SENTENCE
                                                        REDUCTION [DOC. 27]
14   EDWARD SALAZAR,
15                                   Defendant.
16
17         Pending before the Court is Defendant Edward Salazar’s motion for reduction of
18   sentence under Title 18, United States Code, Section 3582(c)(2). Having reviewed the
19   moving papers and opposition, the Court finds Defendant is not entitled to a sentence
20   reduction because the amended guidelines are higher than his original sentence.
21   Accordingly, Defendant’s motion [Doc. 27] is DENIED.
22   Dated: March 9, 2016
23
24
25
26
27
28

                                                    1
                                                                                       13-cr-3650 W
